Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 1 of 54




                              EXHIBIT A




   AM 7692772.1
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 2 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 1 of 53




                              Case No. 19-14434-HH

                 IN THE UNITED STATES COURT OF APPEALS
                        FOR THE ELEVENTH CIRCUIT

                              RICHARD HUNSTEIN

                                Plaintiff-Appellant

                                        v.

       PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.

                               Defendant-Appellee


             On Appeal from the United States District Court for the
                          Middle District of Florida
                     Case No. 8:19-cv-00983-TPB-TGW
    APPELLEE PREFERRED COLLECTION AND MANAGEMENT SERVICES,
              INC.’S PETITION FOR REHEARING AND FOR
                          REHEARING EN BANC

   Richard J. Perr, Esquire                  Robert A. Vigh, Esquire
   Kaufman Dolowich & Voluck LLP             Solomon, Vigh & Springer, P.A.
   1600 JFK Blvd., Suite 1030                1702 N. Florida Ave.
   Philadelphia, PA 19103                    Tampa, FL 33602
   215-501-7002                              813-229-0115
   rperr@kdvlaw.com                          rvigh@svslawfirm.com
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 3 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 2 of 53


    Richard Hunstein v. Preferred Collection and Management Services, Inc. –
                             Case No. 19-14434-HH

        CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
                   DISCLOSURE STATEMENT (CIP)

          Appellee, Preferred Collection and Management Services, Inc. (“Preferred”),

   through its undersigned counsel, and in accordance with Rule 26.1(a) of the Federal

   Rules of Appellate Procedure and 11th Cir. R. 26.1-2(d), herein discloses all trial

   judges, attorneys, persons, associations of persons, firms, partnerships, or

   corporations that have an interest in the outcome of this case or appeal, including

   subsidiaries, conglomerates, affiliates, parent corporations, any publicly held

   corporation that owns 10% or more of the party’s stock, and other identifiable legal

   entities related to a party.

     1. Barber, Thomas - United States District Judge, Middle District of Florida,

         Tampa Division

     2. Bonan, Thomas – Appellant’s Counsel

     3. Goldberg, Philip R. – Principal Attorney at Seraph Legal P.A.

     4. Hunstein, Richard – Appellant

     5. Kaufman Dolowich & Voluck LLP - Firm representing Appellee

     6. Perr, Richard J. – Appellee’s Co-Lead Counsel

     7. Preferred Collection and Management Services, Inc. - Appellee

     8. Seraph Legal, P.A. - Firm representing Appellant


                                        C 1 of 2
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 4 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 3 of 53




      Richard Hunstein v. Preferred Collection and Management Services, Inc. –
                               Case No. 19-14434-HH

     9. Solomon, Vigh & Springer, P.A. - Firm representing Appellee

     10.Vigh, Robert - Appellee’s Co-Lead Counsel

         In accordance with Rule 26.1(a) of the Federal Rules of Appellate Procedure

   and 11th Cir. R. 26.1-3(b), the undersigned further certifies that there is no publicly

   traded company or corporation with an interest in the outcome of this case.




                                          C 2 of 2
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 5 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 4 of 53




                       RULE 35 STATEMENT OF COUNSEL
         I express a belief, based on a reasoned and studied professional judgment, that

   the panel’s decision is contrary to the following decisions of the Supreme Court of

   the United States and the precedents of this circuit and that consideration by the full

   court is necessary to secure and maintain uniformity of decisions in this court:

   Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 194 L. Ed. 2d 635 (2016), as revised (May

   24, 2016); Nicklaw v. CitiMortgage, Inc., 839 F.3d 998 (11th Cir. 2016); Trichell v.

   Midland Credit Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020); and Muransky v. Godiva

   Chocolatier, Inc., 979 F.3d 917 (11th Cir. 2020) (en banc).



                                                        /s/ Richard J. Perr
                                                        Attorney of Record for
                                                        Appellee-Defendant Preferred
                                                        Collection and Management
                                                        Services, Inc.




                                              i
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 6 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 5 of 53



                                            TABLE OF CONTENTS
                                                                                                                   PAGE

   CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
   DISCLOSURE STATEMENT (CIP) ....................................................................C-1

   RULE 35 STATEMENT OF COUNSEL .................................................................. i

   TABLE OF CONTENTS .......................................................................................... ii

   TABLE OF AUTHORITIES ................................................................................... iv

   STATEMENT OF THE ISSUE ASSERTED TO MERIT EN BANC
   CONSIDERATION ...................................................................................................1

   STATEMENT OF THE COURSE OF PROCEEDINGS AND DISPOSITION OF
   THE CASE .................................................................................................................1

   STATEMENT OF ANY FACTS NECESSARY REGARDING ARGUMENT OF
   THE ISSUES..............................................................................................................3

   ARGUMENTS AND AUTHORITIES .....................................................................3

            THE PANEL DISREGARDED EXISTING PRECEDENT TO HOLD
            THAT THE ALLEGED VIOLATION WAS A CONCRETE AND
            PARTICULARIZED HARM SUFFICIENT TO CONFER ARTICLE III
            STANDING. ....................................................................................................3

                     A. The Panel Opinion Deviated from Circuit Precedent. ....................4

                     B. The Conduct Complained of by Plaintiff Does Not Constitute
                        Public Disclosure. ............................................................................7

                     C. The Electronic Transmission of Data to a Private Server
                        Maintained by an Agent of a Debt Collector Does Not Implicate a
                        “Harm Congress Has Identified.” ..................................................11



                                                               ii
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 7 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 6 of 53



                         1. Congress Expressly Allows Telegrams – the 1977 Equivalent of
                            Letter Vendors...........................................................................12

                         2. The Colorado Supreme Court Has Held Use of Letter Vendors
                            Presents No Harm to Consumers. .............................................13

                         3. The CFPB Has Found No Consumer Injury in Use of Letter
                            Vendors. ....................................................................................15

   CONCLUSION ........................................................................................................17

   CERTIFICATE OF COMPLIANCE .......................................................................18

   CERTIFICATE OF SERVICE ................................................................................19




                                                            iii
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 8 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 7 of 53



                                         TABLE OF AUTHORITIES

                                                                                                                  PAGE

   Cases

   Flood v. Mercantile Adjustment Bureau,
     176 P.3d 769 (Colo. 2008) ....................................................................... 13, 14, 16
   Hammer v. Sorensen,
     824 Fed. Appx. 689 (11th Cir. 2020).....................................................................10
   Leach v. Dist. Bd. of Trs. of Palm Beach,
     244 F. Supp. 3d 1334 (S.D. Fla. 2017) .................................................................10
   Lewis v. Snap-On Tools Corp.,
     708 F. Supp. 1260 (M.D. Fla. 1989).....................................................................10
   Lujan v. Defenders of Wildlife,
     504 U.S. 555 (1992) ................................................................................................4
   Mack v. Delta Air Lines, Inc.,
     639 F.App’x 582 (11th Cir. 2016) ...........................................................................9
   Muransky v. Godiva Chocolatier, Inc.,
     979 F.3d 917 (11th Cir. 2020) ......................................................................... i, 6, 7
   Nicklaw v. CitiMortgage, Inc.,
     839 F.3d 998 (11th Cir. 2016) ..................................................................... i, 3, 5, 7
   Oppenheim v. I.C. Sys., Inc.,
     695 F.Supp.2d 1303 (M.D.Fla. 2010), aff'd, 627 F.3d 933 (11th Cir. 2010) ....... 10
   Spokeo, Inc. v. Robins,
     136 S. Ct. 1540, 194 L. Ed. 2d 635 (2016) ............................................. i, 4, 5, 6, 8
   Stoddard v. Wohlfahrt,
     573 So. 2d 1060 (Fla.Dist.Ct.App.1991) ..............................................................10
   Trichell v. Midland Credit Mgmt., Inc.,
     964 F.3d 990 (11th Cir. 2020) ............................................................................. i, 5
   West v. Costen,
     558 F. Supp. 564 (W.D. Va.1983) .......................................................................13
   Williams v. City of Minneola,
     575 So. 2d 683 (Fla. 5th DCA 1991) ......................................................................9

   Statutes

   15 U.S.C. §1692 .........................................................................................................1
   15 U.S.C. §1692(a) ..................................................................................................11
   15 U.S.C. §1692(b) ..................................................................................................12

                                                              iv
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 9 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 8 of 53



   15 U.S.C. §1692b(5) ................................................................................................12
   15 U.S.C. §1692c(b) ............................................................... 1, 2, 3, 4, 8, 11, 13, 17
   15 U.S.C. §1692e .......................................................................................................5
   15 U.S.C. §1692(e) ..................................................................................................11
   15 U.S.C. §1692f....................................................................................................... 1
   15 U.S.C. §1692f(5) .................................................................................................12
   15 U.S.C. §1692f(8) .................................................................................................12
   § 12-14-105(2) (2007)….…………………………………………………………13
   Fla. Stat. Ann. §559.72(5) ......................................................................................1, 3

   Other Authorities

   62A Am. Jr. 2d Privacy §79.......................................................................................8
   77 C.J.S. Right of Privacy and Publicity §32 ............................................................8
   Colorado Attorney General Brief...................................................................... 14, 15
   Restatement (Second) of Torts §652D (1977) ...........................................................8
   Webster’s II New Riverside Dictionary, (1984) ........................................................8

   Rules

   Fed. R. App. P. 35(b) .................................................................................................2
   Fed. R. App. P. 40(a) .................................................................................................2
   Fed. R. Civ. P. 12(b)(1)..............................................................................................2
   Fed. R. Civ. P. 12(b)(6)..............................................................................................2


   Regulations

   12 C.F.R. § Pt. 1006, et seq .....................................................................................15
   12 C.F.R. § Pt. 1006, App. B (effective November 30, 2021) ................................15
   Debt Collection Practices (Regulation F), 85 Fed. Reg. 76734-01 (Nov. 30, 2020)
     (to be codified at 12 C.F.R. § 1006) .....................................................................15
   Debt Collection Practices (Regulation F), 86 Fed. Reg. 5766-01 (Jan. 19, 2021) (to
     be codified at 12 C.F.R. § 1006) .................................................................... 15, 16
   FTC Official Staff Commentary § 805(b)(3), 53 Fed. Reg. 50097
   (Dec. 13, 1988).........................................................................................................14
   S. REP. 95-382, 1977 U.S.C.C.A.N. 1695 ........................................................ 11,16




                                                               v
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 10 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 9 of 53



        STATEMENT OF THE ISSUE ASSERTED TO MERIT EN BANC
                        CONSIDERATION
         The panel’s opinion deviated from the precedent of the Supreme Court of the

   United States and this Circuit in holding that an alleged statutory violation of

   §1692c(b) of the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et seq.

   (“FDCPA”), constituted a “concrete injury” sufficient to confer Article III standing

   for Appellant, Richard Hunstein (“Plaintiff”). The panel contorted this Circuit’s

   existing precedent in order to analogize the alleged claim to an unrelated common

   law claim. The allegation at issue here only involved an automatic, ministerial,

   electronic transmission of data privately to an agent of a debt collector for the sole

   purpose of facilitating a communication to the consumer by the debt collector so that

   a letter could be mailed to Plaintiff. En banc review is necessary to conform this

   case with this Circuit’s existing precedent.

    STATEMENT OF THE COURSE OF PROCEEDINGS AND DISPOSITION
                         OF THE CASE
         Plaintiff filed a lawsuit on April 24, 2019, alleging that Preferred violated

   Sections 1692c(b) and 1692f of the FDCPA and Section 559.72(5) of the Florida

   Statutes when it “sent information regarding Mr. Hunstein and the Debt” to

   CompuMail, a mail vendor and agent of Preferred. (Doc. 1, ¶¶ 16-18, 20-36, pp. 3-

   6). Plaintiff alleges that CompuMail then “populated some or all of this information

   into a pre-written template, printed, and mailed” a letter to Plaintiff. (Doc. 1, ¶ 19,


                                             1
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 11 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 10 of 53



   p. 3). Plaintiff alleges that the “sending of an electronic file containing information

   about . . . [a] debt to a mail house is therefore a communication . . . in connection

   with the collection of a [d]ebt . . .” (Doc. 1, ¶¶ 21-22, p. 4).

         Preferred moved to dismiss Plaintiff’s Complaint pursuant to Rules 12(b)(1)

   and 12(b)(6) of the Federal Rules of Civil Procedure. (Doc. 6). On October 29,

   2019, the district court granted Preferred’s motion finding that Plaintiff “has not and

   cannot sufficiently allege that the communication with the mail house violated

   §1692c(b) because the communication does not qualify as a communication ‘in

   connection with the collection of a debt.’” (Doc. 20 at 5-8).

         Plaintiff filed an appeal on November 6, 2019. On April 21, 2021, the panel

   issued its opinion in this matter reversing the district court judgment and remanding

   the matter for further proceedings. On May 5, 2021, the panel issued an errata page

   regarding three minor grammatical corrections. (Corrected Opinion attached as

   Exhibit A (hereinafter “Op.”)).

         Pursuant to Federal Rules of Appellate Procedure 35(b) and 40(a), Preferred

   respectfully seeks a panel rehearing or rehearing en banc of the panel’s decision

   issued on April 21, 2021.




                                               2
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 12 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 11 of 53



    STATEMENT OF ANY FACTS NECESSARY REGARDING ARGUMENT
                        OF THE ISSUES
         Preferred mailed a letter to Plaintiff dated January 29, 2019 regarding an

   outstanding obligation owed by him. (Doc. 1, ¶¶ 12-15, p. 3; Doc. 1-4). Preferred

   electronically delivered data to a mail vendor for the sole purpose of facilitating the

   preparation and mailing of the letter to Plaintiff. (Doc. 1, ¶¶ 16-19, p. 3; Doc. 1-4).

   Plaintiff alleges that Preferred’s transmission of information to CompuMail violates

   15 U.S.C. §1692c(b), 15 U.S.C. §1692(f), and Section 559.72(5), Florida Statutes.

         Preferred’s transmission to its own agent is sent directly to computer servers

   and the data therein is not viewed by human eyes nor published to the public.

   CompuMail compiles the data electronically and populates the data into fields in a

   pre-formed letter for the limited purpose of mailing the letter directly to Plaintiff.

                           ARGUMENT AND AUTHORITIES
         THE PANEL DISREGARDED EXISTING PRECEDENT TO HOLD
         THAT THE ALLEGED VIOLATION WAS A CONCRETE AND
         PARTICULARIZED HARM SUFFICIENT TO CONFER ARTICLE III
         STANDING.

         This Court must grant en banc review to correct the panel’s erroneous finding

   that Plaintiff’s allegations give rise to Article III standing, which is in direct contrast

   to the precedent of the Supreme Court of the United States and the precedent of the

   United States Court of Appeals for the Eleventh Circuit. Compare Nicklaw, 839

   F.3d at 1002 (“[T]he relevant question is whether Nicklaw was harmed when this

   statutory right was violated.”), with Op. at 22 (“[W]e doubt that the Compumails of
                                               3
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 13 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 12 of 53



   the world routinely read, care about, or abuse the information that debt collectors

   transmit to them.”). Although the panel rightly held Plaintiff did not suffer a tangible

   harm or a risk of real harm (Op. at 5-7), it nonetheless concluded that Plaintiff

   alleged a concrete injury due to §1692c(b)’s close relationship to the common-law

   tort of public disclosure of private facts. Op. at 11-12. The closeness of the

   relationship does not hold up to scrutiny.

         A.     The Panel’s Opinion Deviated from Circuit Precedent.

         The Supreme Court’s decision in Spokeo, Inc. v. Robins held that, even in the

   context of a statutory violation, Article III standing requires a concrete injury.

   Spokeo, 136 S.Ct. at 1549. The Court noted that “to establish [an] injury in fact, a

   plaintiff must show that he or she suffered ‘an invasion of a legally protected

   interest’ that is ‘concrete and particularized’ and “actual or imminent, not conjectural

   or hypothetical.” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560

   (1992)). “For an injury to be ‘particularized,’ it ‘must affect the plaintiff in a

   personal and individual way.’” Id. While “[p]articularization is necessary to

   establish injury in fact . . . it is not sufficient. An injury in fact must also be

   ‘concrete.’” Id. The Court noted, “[a] ‘concrete’ injury must be ‘de facto’; that is,

   it must actually exist.” Id. (emphasis added).

         The first test asks “whether an alleged intangible harm has a close

   relationship to a harm that has traditionally been regarded as providing a basis for


                                                4
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 14 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 13 of 53



   a lawsuit in English or American Courts.’” Id. at 1549. The second test looks to

   Congressional intent for the redress of injuries. See id.

         In Nicklaw, this Court rejected the position that a plaintiff had suffered a

   concrete injury simply because the law had created “a right to have a certificate of

   discharge recorded in a timely manner.” Nicklaw, 839 F.3d at 1002. Instead, this

   Court explained that the relevant question was whether the plaintiff himself “was

   harmed when this statutory right was violated.” Id. This Court in Nicklaw – much

   like Spokeo – reinforced the common law tradition of “no harm no foul,” which sits

   at the core of Article III standing.

         In Trichell, the plaintiffs brought §1692e claims based on debt collection

   letters that encouraged payment on time-barred debts without notifying the

   consumer that payments may revive the statute of limitations. Trichell, 964 F.3d at

   995. This Court found that the “judgment of Congress” disfavored the plaintiffs as

   the “serious harms” to which the statute was directed were a “far cry from whatever

   injury one may suffer from receiving in the mail a misleading communication that

   fails to mislead.” Id. at 999. The “FDCPA’s narrow findings and cause of action

   affirmatively cut against” the plaintiffs and suggested “no congressional judgment

   firm enough” to break against the common law traditions that found that

   “misrepresentations” were “not actionable absent reliance and ensuing damages.”

   Id. at 1000.


                                             5
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 15 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 14 of 53



         In Muransky, this Court vacated a district court’s order because the plaintiff

   lacked Article III standing where he had suffered no harm. Muransky, 979 F.3d at

   935-36. The Court explained that a “lot of ink has been spilled to explain what

   concrete means, but the best word may also be the simplest – ‘real.’” Id. at 925

   (citing Spokeo, 136 S.Ct. at 1548). The Court noted that “statutory violations do

   not - cannot - give us permission to offer plaintiffs a wink and a nod on concreteness.

   Plaintiffs must show, and the courts must ensure, that an alleged injury is concrete,

   or else we have no jurisdiction to consider it.” Id. (citing Spokeo, 136 S.Ct. at 1548-

   49). “[W]hile some statutory violations, by their very nature, will be coextensive

   with the harm that Congress was trying to prevent, labels do not control” the

   analysis. Id. at 930.

         The Court also rejected the idea that the traditional tort of “breach of

   confidence” was analogous to the alleged violation. The Court explained that a

   breach of confidence involves “the unconsented, unprivileged disclosure to a third

   party of nonpublic information that the defendant has learned within a confidential

   relationship.” Id. at 932 (citations omitted). The Court explained that the alleged

   violation at issue involved no “‘disclosure to a third party’” because “Muransky was

   handed a receipt that bore his own information” and did not allege that anyone else

   ever saw it. Id. Describing that “act as a ‘disclosure’ would distort the meaning of

   the term.”   Id.   “Because no information was disclosed, and no confidential


                                             6
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 16 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 15 of 53



   relationship existed, the relationship between Godiva’s conduct and a breach of

   confidence is anything but ‘close’. . .” Id.

         The panel’s decision here is inapposite to these clear precedents. The panel

   did not analyze whether Plaintiff’s alleged injury was “particularized” or

   “personal.” In fact, it explicitly professed doubt that the harm occurred or would

   likely occur. (“We recognize, as well, that these costs may not purchase much in the

   way of ‘real’ consumer privacy, as we doubt that the Compumails of the world

   routinely read, care about, or abuse the information that debt collectors transmit to

   them.”). Op. at 22. For these reasons, a full Court must rehear this matter to

   establish uniform precedent in this Circuit.

         B.     The Conduct Complained of by Plaintiff Does Not Constitute
                Public Disclosure.

         The panel incorrectly determined that Plaintiff’s allegations bore a close

   relationship to the common law tort of “public disclosure of private facts.” The

   panel’s opinion was flawed in that it omitted whether Plaintiff’s specific allegations

   were the type traditionally guarded by the courts. Such analysis is in contrast to

   Muransky. The panel failed to follow the mandate of Spokeo, adopted by this Court

   in Nicklaw, that the relevant question is whether the plaintiff himself was harmed

   when the statutory right was violated. See Nicklaw, 839 F.3d at 1002.

         The panel provided a perfunctory reference to the hornbook definition of

   public disclosure of private facts - “‘[o]ne who gives publicity to a matter concerning
                                             7
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 17 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 16 of 53



   the private life of another is subject to liability to the other for invasion of his privacy,

   if the matter publicized is of a kind that (a) would be highly offensive to a reasonable

   person, and (b) is not of legitimate concern to the public.’” Op. at 9 (quoting

   Restatement (Second) of Torts §652D (1977); 77 C.J.S. Right of Privacy and

   Publicity §32; 62A Am. Jr. 2d Privacy §79)). But it then rushed to conclude that

   because §1692c(b) “prohibits a debt collector from ‘communicat[ing]’ with any but

   a few persons or entities ‘in connection with the collection of any debt’” that it bore

   a “‘close relationship to a harm that has traditionally been regarded as providing a

   basis for a lawsuit in English or American Courts.’” Op. at 10 (quoting Spokeo, 136

   S. Ct. 1549).

          The panel did not examine whether Plaintiff’s specific allegations were the

   type that bore any relationship to a harm protected at common law. If it had, as

   mandated by Spokeo and Nicklaw, the panel could not possibly have determined that

   the alleged violative conduct was the type that is “traditionally” protected. On the

   face of the allegations, there is no connection between the electronic transmission of

   data to a private server maintained by an agent of the debt collector and the tort of

   “public disclosure of private facts.” Public means “pertaining to, or affecting, the

   community or the people as a whole.”              Public, Webster’s II New Riverside

   Dictionary, 565-66 (1984). Likewise, “publicity” is defined generally as “[p]ublic

   attention or notoriety.” Id.


                                                8
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 18 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 17 of 53



         Plaintiff’s cause of action is premised entirely on Preferred’s ministerial,

   electronic transmission of information to its own agent for the singular purpose of

   facilitating the mailing of a letter from Preferred to Plaintiff. The electronic

   transmission of information to a machine is the antithesis of “public” disclosure.

   The consumer has the only set of human eyes that sees the information actually

   contained in the letter.

         The panel’s determination that the transmission of information to a mail

   merge machine owned by an agent of the debt collector is akin to “public” disclosure

   directly contrasts with this Court’s previous holding in Mack v. Delta Air Lines, Inc.,

   639 F.App’x 582 (11th Cir. 2016). In Mack, this Court reviewed the district court’s

   dismissal of the plaintiffs’ various claims, including a state law claim for libel. Id.

   at 586. It held that the plaintiffs had failed to sufficiently allege that the letter had

   been “‘published’” because “[n]either the alleged communication to Delta’s top

   management and lawyer nor the communication to a third-party printer

   constituted ‘publication’ for purposes of stating a claim for libel under Georgia law.”

   Id. (internal citations omitted) (emphasis added). Here, as in Mack, the transmission

   of information to a private server maintained by an agent of the transmitting entity

   is not the type of conduct protected by traditional common law. “Publication”

   requires that many people are provided information; the transmission here was to a

   computer server and seen by no one. See Williams v. City of Minneola, 575 So. 2d


                                              9
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 19 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 18 of 53



   683, 689 (Fla. Dist. Ct. App. 1991) (“[T]he publicity given to private facts must be

   to the public at large or to so many persons that the matter must be regarded as

   substantially certain to become public knowledge.”); Lewis v. Snap-On Tools Corp.,

   708 F. Supp. 1260, 1261-62 (M.D. Fla. 1989) (no publication where company

   allegedly told “large numbers of persons” that plaintiff was stealing their payments);

   Leach v. Dist. Bd. of Trs. of Palm Beach, 244 F. Supp. 3d 1334, 1341 (S.D. Fla.

   2017) (providing information regarding plaintiff’s disability to twenty classmates

   not sufficient for publication).

         Besides failing to support the element of publication under common law, there

   was nothing to show that the transmission at issue is “highly offensive to a

   reasonable person.”     This fact is seemingly acknowledged in the panel’s

   opinion. Op. at 6-7. “‘The threshold test to be followed . . . is whether such behavior

   is so outrageous in character, and so extreme in degree, as to go beyond all possible

   bounds of decency.’” Oppenheim v. I.C. Sys., Inc., 695 F.Supp.2d 1303, 1308 (M.D.

   Fla. 2010), aff’d, 627 F.3d 833 (11th Cir. 2010) (quoting Stoddard v. Wohlfahrt, 573

   So. 2d 1060, 1062 (Fla. Dist. Ct. App. 1991)).

         As recognized by this Court in Hammer v. Sorensen, 824 Fed. Appx. 689, 696

   (11th Cir. 2020), Florida law requires that a successful claim for invasion of privacy

   – like public disclosure of private facts – demonstrate behavior so far beyond the

   bounds of decency that “no reasonable person in a civilized society should be


                                             10
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 20 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 19 of 53



   expected to endure it.” (internal citation omitted). Yet, the panel compared invasion

   of privacy to Plaintiff’s §1692c(b) claim despite seemingly acknowledging that

   Plaintiff could not demonstrate the requisite “outrageous” and “highly offensive”

   conduct that one could not be “expected to endure.” The panel’s tortured analogy

   to public disclosure of private facts falls flat when at least two of its four elements

   are missing, highlighting how significantly the panel’s decision is at odds with

   existing Circuit precedent.

         C.      The Electronic Transmission of Data to a Private Server
                 Maintained by an Agent of a Debt Collector Does Not Implicate a
                 “Harm Congress Has Identified.”

         The panel’s attempt to support Article III standing by concluding “‘invasions

   of individual privacy’” is “one of the harms against which the statute is directed” is

   flawed. Op. at 10. “Invasion of privacy” is not one of the enumerated purposes of

   the FDCPA. The full text of the section quoted by the panel provides:

              There is abundant evidence of the use of abusive, deceptive, and
              unfair debt collection practices by many debt collectors. Abusive
              debt collection practices contribute to the number of personal
              bankruptcies, to marital instability, to the loss of jobs, and to
              invasions of individual privacy.

   15 U.S.C. §1692(a) (emphasis added). The FDCPA was enacted to prohibit abusive

   debt collection practices that can lead to an invasion of privacy “without imposing

   unnecessary restrictions on ethical debt collectors.” 15 U.S.C. §1692(e); S. REP.

   95-382, 1, 1977 U.S.C.C.A.N. 1695, 1696. The ministerial, electronic transmission


                                             11
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 21 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 20 of 53



   of data to an agent of the debt collector for the purpose of facilitating the mailing of

   a letter to the consumer is not abusive.

                 1.    Congress Expressly Allows Telegrams – the 1977 Equivalent of
                       Letter Vendors.

         Not every disclosure of information to a third-party is actionable under the

   FDCPA. Section 1692(b) permits debt collectors to disclose certain information to

   third parties for the purpose of acquiring location information, Section 1692b(5)

   recognizes communication can be “effected by the mails or telegram,” and Sections

   1692f(5) and (8) also recognize the use of telegrams as an acceptable method of

   communication to consumers. In directly referencing a debt collector’s use of “mails

   or telegram,” Congress has set forth its express approval of the ministerial use of

   “third-party” agents for the purpose of facilitating non-abusive communications with

   a consumer.

         The conduct complained of by Plaintiff is the transmission of data to computer

   servers maintained by an agent of the debt collector for the purpose of facilitating

   the mailing of a letter to the consumer. This is identical to a debt collector using

   Western Union in 1977 to send a telegram to a consumer – activity which is

   expressly sanctioned by Congress. Both the letter vendor and Western Union are

   performing the exact same lawful function for the debt collector.




                                              12
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 22 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 21 of 53



                2.    The Colorado Supreme Court Has Held Use of Letter Vendors
                      Presents No Harm to Consumers.

         In Flood v. Mercantile Adjustment Bureau, 176 P.3d 769 (Colo. 2008), the

   Colorado Supreme Court, sitting en banc, was presented with an identical claim that

   the use of an automated mailing service violated the Colorado state equivalent of §

   1692c(b). The plaintiff alleged that the debt collector violated Section 12-14-105(2)

   of Colorado’s Fair Debt Collection Practices Act which prohibits communications

   between a debt collector and third parties. Id. at 777.

         The court concluded that Colorado’s General Assembly did not intend for

   Section 12-14-105(2) to “prohibit a debt collector from using an automated mailing

   service.” Id. The court analyzed §1692c(b) of the FDCPA, which was “nearly

   identical” and noted the purpose of §1692c(b), which is to “‘protect a consumer’s

   reputation and privacy, as well as to prevent loss of jobs resulting from a debt

   collector’s communication with a consumer’s employer concerning the collection of

   a debt.’” Id. (citing West v. Costen, 558 F. Supp. 564, 575 (W.D. Va. 1983)). The

   court found that the debt collector “utilized an entirely automated printing and

   mailing service” and “electronically transmitted the information included in its

   collection communications to Unimail.” Id. “Unimail then printed the collection

   communications, which were mechanically stuffed into envelopes.” Id. The court

   agreed with the determination of the lower court that the “use of such a highly

   automated procedure did not violate Section 12–14–105(2) because it did not
                                            13
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 23 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 22 of 53



   threaten the consumer with the risk of being coerced or embarrassed into paying a

   debt because the debt collector contacted an employer, family member, friend, or

   other third party.” Id. The court found that the debt collector did not engage in a

   prohibited third-party communication because “the use of an automated mailing

   service, such as Unimail, by a debt collector is a de minimis communication with

   a third party that cannot reasonably be perceived as a threat to the consumer’s

   privacy or reputation.”         Id. (emphasis added) (citing FTC Official Staff

   Commentary § 805(b)(3), 53 Fed. Reg. 50097, 50104 (Dec. 13, 1988), which states

   “‘incidental contacts’ between a debt collector and a telephone company for the

   purpose of transmitting information to the consumer do not constitute an

   impermissible communication with a third party”).

         The Colorado Attorney General explained that collection agencies “may hire

   computer programmers, data entry staff, receptionists, bookkeepers and janitors”

   and while communications “with these individuals may be in connection with the

   collection of debts by facilitating that process . . . it would be absurd to suggest that

   such communications are prohibited.” Brief for Colorado Attorney General, as

   Amicus Curiae Supporting Respondent, Flood v. Mercantile Adjustment Bureau,

   176 P.3d 769 (Colo. 2008), 2007 WL 2322277, at *13 (Colo.) (Appellate Brief).

   Whether an agency uses “its own in-house ‘W-2’ employees rather than . . .

   independent contractors” should not impact the analysis, the Attorney General


                                              14
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 24 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 23 of 53



   argued, because if “a collection agency ‘engages’ or contracts with the third-parties

   to perform the same activities, no impermissible third-party communication results.”

   Id. at *13-14. The contractor is merely an agent “standing in the shoes” of the

   collection agency or debt collector. Id. at *14. The Attorney General posited that

   the use of a “fully-automated printing and mailing system . . . does not contain the

   same risk of embarrassment of invasion of privacy inherent in contact with a

   consumer’s relatives, neighbors, or employer.” Id.

                3.     The CFPB Has Found No Consumer Injury in Use of Letter
                       Vendors.

         The panel’s opinion also is contrary to the Consumer Financial Protection

   Bureau’s (“CFPB”) forthcoming amendments to Regulation F, 12 C.F.R. part 1006,

   which implements the FDCPA (“Rule”). 12 C.F.R. § 1006, et seq. (effective

   November 30, 2021). The CFPB acknowledges without objection that many debt

   collectors use letter vendors. Debt Collection Practices (Regulation F), 85 Fed. Reg.

   76734-01, 76738 (Nov. 30, 2020) (to be codified at 12 C.F.R. § 1006); Debt

   Collection Practices (Regulation F), 86 Fed. Reg. 5766-01, 5801, 5818, 5859 (Jan.

   19, 2021) (to be codified at 12 C.F.R. § 1006).

         The CFPB: (1) permits a debt collector to “disclose a vendor’s mailing

   address, if that is an address at which the debt collector accepts disputes and requests

   for original-creditor information,” 86 Fed. Reg. 5766-01, 5801, 5818, 5859; (2)

   provides a Model Validation Notice form for debt collectors to use, 12 C.F.R. § Pt.


                                             15
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 25 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 24 of 53



   1006, App. B (effective November 30, 2021); and (3) contemplates that debt

   collectors would have to work with letter vendors to reformat validation notices to

   comply with the Rule’s validation information requirements. 86 Fed. Reg. 5766-01,

   5845.\1

         The CFPB’s directives in the Rule demonstrate that debt collectors’ use of

   letter vendors is not abusive. The electronic transmissions of de minimis information

   to mail merge machines do not contain the same risk of embarrassment or invasion

   of privacy inherent in contact with a consumer’s relatives, neighbors, or employer.

   S. REP. 95-382, 4, 1977 U.S.C.C.A.N. 1695, 1699; see Flood, 176 P.3d at 777.

         The panel’s decision is contrary to the controlling precedent of the United

   States Supreme Court and Eleventh Circuit Court of Appeals as well as the intention

   of Congress and the CFPB. A full en banc rehearing is necessary to prevent an intra-

   Circuit split on this paramount issue of Article III standing.




   1
    /    The CFPB’s field audit manual also accepts debt collectors’ use of “service
   providers” separately from prohibited third-party communications pursuant to
   §1692c(b). The CFPB is clearly not concerned that the use of letter vendors is an
   FDCPA violation. See CFPB’s Debt Collection Examination Procedures, at 6-7,
   13-14, https://www.consumerfinance.gov/compliance/supervision-
   examinations/debt-collection-examination-procedures/ (last visited May 21, 2021).



                                             16
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 26 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 25 of 53



                                       CONCLUSION

         The panel’s opinion – that an alleged statutory violation of §1692c(b) of the

   FDCPA constituted a “concrete injury” sufficient to confer Article III standing for

   Plaintiff – is contrary to the holding of the Supreme Court of the United States in

   Spokeo and the holdings of this Circuit in Nicklaw, Trichell, and Muransky. The

   deviation from the well-established precedents of this Circuit warrants a panel

   rehearing or a rehearing en banc.




                                           17
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 27 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 26 of 53



                          CERTIFICATE OF COMPLIANCE
         I hereby certify that this Petition complies with the type-volume limitations

   of Fed. R. App. P. 35(b)(2)(A) and Fed. R. App. P. 40(b)(1), the typeface

   requirements of Fed. R. App. P. 32(a)(5), and the type style requirements of Fed. R.

   App. P. 32(a)(6). This Petition contains 3,893 words, excluding the parts of the

   Petition exempted by Fed. R. App. P. 32(f) and 11th Cir. R. 35-1 and it has been

   prepared in a proportionally spaced font using Microsoft Word in Times New

   Roman 14 point font.



                                    /s/ Richard J. Perr
                                    Richard J. Perr, Esquire




                                           18
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 28 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 27 of 53



                             CERTIFICATE OF SERVICE
          I do hereby certify that on May 25, 2021, I electronically filed the foregoing

   Petition for Rehearing and for Rehearing En Banc with the Clerk of the Court for

   the United States Court of Appeals for the Eleventh Circuit using the CM/ECF

   system, which will send notice of this filing to all parties indicated on the electronic

   filing receipt:

                                Thomas M. Bonan, Esquire
                                     Seraph Legal, P.A.
                                 2002 E. 5th Av., Suite 104
                                     Tampa, FL 33605
                                (813) 56701239 Telephone
                                    (855) 500-0705 Fax
                             Email:Tbonan@Seraphlegal.com


          Pursuant to 11th Cir. R. 35-1, I also caused fifteen (15) true and correct copies

   of the foregoing Petition for Rehearing and for Rehearing En Banc to be transmitted

   to the Court.

                                                   /s/ Richard J. Perr
                                                   Richard J. Perr, Esquire




                                             19
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 29 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021 Page: 28 of 53



                                EXHIBIT A

     Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 994 F.3d 1341 (11th Cir.
                                        2021)




                                           20
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 30 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:29
                                                                1 of
                                                                   of23
                                                                     53



                                                                           [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 19-14434
                             ________________________

                      D.C. Docket No. 8:19-cv-00983-TPB-TGW



   RICHARD HUNSTEIN,

                                                                  Plaintiff - Appellant,

                                        versus

   PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                                Defendant - Appellee.

                             ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                    (April 21, 2021)

   Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

   NEWSOM, Circuit Judge:

         This appeal presents an interesting question of first impression under the

   Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 31 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:30
                                                                2 of
                                                                   of23
                                                                     53



   federal statutes these days, requires us first to consider whether our plaintiff has

   Article III standing.

         The short story: A debt collector electronically transmitted data concerning

   a consumer’s debt—including his name, his outstanding balance, the fact that his

   debt resulted from his son’s medical treatment, and his son’s name—to a third-

   party vendor. The third-party vendor then used the data to create, print, and mail a

   “dunning” letter to the consumer. The consumer filed suit alleging that, in sending

   his personal information to the vendor, the debt collector had violated 15 U.S.C. §

   1692c(b), which, with certain exceptions, prohibits debt collectors from

   communicating consumers’ personal information to third parties “in connection

   with the collection of any debt.” The district court rejected the consumer’s reading

   of § 1692c(b) and dismissed his suit. On appeal, we must consider, as a threshold

   matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact

   under Article III, and, on the merits, whether the debt collector’s communication

   with its dunning vendor was “in connection with the collection of any debt.”

         We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in

   fact under Article III and (2) that the debt collector’s transmittal of the consumer’s

   personal information to its dunning vendor constituted a communication “in

   connection with the collection of any debt” within the meaning of § 1692c(b).




                                              2
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 32 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:31
                                                                3 of
                                                                   of23
                                                                     53



   Accordingly, we reverse the judgment of the district court and remand for further

   proceedings.

                                            I

         Congress enacted the FDCPA “to eliminate abusive debt collection practices

   by debt collectors” and “to protect consumers against debt collection abuses.” 15

   U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled “Communication

   with third parties,” provides that—

         Except as provided in section 1692b of this title, without the prior
         consent of the consumer given directly to the debt collector, or the
         express permission of a court of competent jurisdiction, or as
         reasonably necessary to effectuate a postjudgment judicial remedy, a
         debt collector may not communicate, in connection with the collection
         of any debt, with any person other than the consumer, his attorney, a
         consumer reporting agency if otherwise permitted by law, the creditor,
         the attorney of the creditor, or the attorney of the debt collector.

   15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b—

   governs the manner in which a debt collector may communicate “with any person

   other than the consumer for the purpose of acquiring location information.” 15

   U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from

   communicating with anyone other than the consumer “in connection with the

   collection of any debt,” subject to several carefully crafted exceptions—some

   enumerated in § 1692c(b), and others in § 1692b.

         Richard Hunstein incurred a debt to Johns Hopkins All Children’s Hospital

   arising out of his son’s medical treatment. The hospital assigned the debt to
                                            3
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 33 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:32
                                                                4 of
                                                                   of23
                                                                     53



   Preferred Collections & Management Services, Inc. for collection. Preferred in

   turn hired Compumail, a California-based commercial mail vendor, to handle the

   collection. Preferred electronically transmitted to Compumail certain information

   about Hunstein, including, among other things: (1) his status as a debtor, (2) the

   exact balance of his debt, (3) the entity to which he owed the debt, (4) that the debt

   concerned his son’s medical treatment, and (5) his son’s name. Compumail used

   that information to generate and send a dunning letter to Hunstein.

          Hunstein filed a complaint, alleging violations of both the FDCPA, see 15

   U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,

   see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein’s

   action for failure to state a claim, concluding that he hadn’t sufficiently alleged that

   Preferred’s transmittal to Compumail violated § 1692c(b) because it didn’t qualify

   as a communication “in connection with the collection of a[ny] debt.” 1




   1
     The district court held for the same reason that Hunstein had not stated a claim for a violation
   of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein’s
   state-law claim. Hunstein’s appeal addresses only the portion of his complaint relating to
   § 1692c(b).

                                                    4
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 34 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:33
                                                                5 of
                                                                   of23
                                                                     53



          Hunstein appealed, and we requested supplemental briefing on the question

   whether he had Article III standing to sue, which we now consider along with the

   merits.2

                                                   II

          First things first. Because standing implicates our subject matter

   jurisdiction, we must address it at the outset, before turning to the merits. Steel Co.

   v. Citizens for a Better Env’t, 523 U.S. 83, 101–02 (1998). Article III of the

   Constitution grants federal courts “judicial Power” to resolve “Cases” and

   “Controversies.” U.S. Const. art. III, §§ 1–2. This case-or-controversy

   requirement, which has been construed to embody the doctrine of standing,

   “confines the federal courts to a properly judicial role.” Spokeo, Inc. v. Robins,

   136 S. Ct. 1540, 1547 (2016). The “irreducible constitutional minimum” of Article

   III standing entails three elements: injury in fact, causation, and redressability.

   Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–561 (1992).

          Hunstein’s appeal involves the first element, injury in fact, which consists of

   “an invasion of a legally protected interest” that is both “concrete and

   2
     Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
   novo. Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1083 (11th Cir. 2019). “We
   review the decision to dismiss Plaintiff’s complaint pursuant to Rule 12(b)(6) de novo, applying
   the same standard as the district court.” Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
   F.3d 1264, 1268 (11th Cir. 2019). Accepting the complaint’s allegations as true and construing
   the facts in the light most favorable to Hunstein, “the relevant inquiry is whether Plaintiff has
   stated a ‘plausible claim for relief’ under the FDCPA.” Id. (quoting Ashcroft v. Iqbal, 556 U.S.
   662, 679 (2009)).

                                                   5
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 35 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:34
                                                                6 of
                                                                   of23
                                                                     53



   particularized” and “actual or imminent, not conjectural or hypothetical.” Id. at

   560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964

   F.3d 990 (11th Cir. 2020), a case involving the FDCPA, we reiterated that “[e]ach

   subsidiary element of injury—a legally protected interest, concreteness,

   particularization, and imminence—must be satisfied.” Id. at 996–97. The standing

   question here implicates the concreteness sub-element.

         A plaintiff can meet the concreteness requirement in any of three ways.

   First, he can allege a tangible harm—a category that is “the most obvious and

   easiest to understand” and that includes, among other things, physical injury,

   financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,

   979 F.3d 917, 926 (11th Cir. 2020) (en banc); see also Huff v. TeleCheck Servs.,

   Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a “risk of

   real harm.” Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury

   or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to

   an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We

   consider each possibility in turn.

                                               A

         Hunstein doesn’t allege a tangible harm. The complaint contains no

   allegations of physical injury, financial loss, or emotional distress. Instead, the

   complaint (1) conclusorily asserts that “[i]f a debt collector ‘conveys information


                                               6
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 36 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:35
                                                                7 of
                                                                   of23
                                                                     53



   regarding the debt to a third party—informs the third party that the debt exists or

   provides information about the details of the debt—then the debtor may well be

   harmed by the spread of this information,’” and (2) vaguely references the “known,

   negative effect that disclosing sensitive medical information to an unauthorized

   third-party has on consumers[.]” In his supplemental brief, Hunstein asks us to

   construe these assertions as allegations of emotional harm, arguing that he was

   “humiliated, embarrassed, and suffered severe anxiety[.]” But we have “repeatedly

   held that an issue not raised in the district court and raised for the first time in an

   appeal will not be considered by this court.” Access Now, Inc. v. Sw. Airlines Co.,

   385 F.3d 1324, 1331 (11th Cir. 2004) (quotation marks omitted). Hunstein thus

   cannot establish standing on the basis of a tangible harm.

                                               B

         Nor can Hunstein demonstrate standing by the second route—showing a

   “risk of real harm.” “[W]hile very nearly any level of direct injury is sufficient to

   show a concrete harm, the risk-of-harm analysis entails a more demanding

   standard—courts are charged with considering the magnitude of the risk.”

   Muransky, 979 F.3d at 927. “Factual allegations that establish a risk that is

   substantial, significant, or poses a realistic danger will clear this bar[.]” Id. at 933.

   Put slightly differently, to constitute injury in fact, the “threatened injury must be

   certainly impending.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013).


                                               7
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 37 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:36
                                                                8 of
                                                                   of23
                                                                     53



   Again, Hunstein alleges only that a debtor “may well be harmed by the spread” of

   the sort of information at issue here. That vague allegation falls short of a risk that

   is “substantial, significant, or poses a realistic danger,” Muransky, 979 F.3d at 933,

   or is “certainly impending,” Clapper, 568 U.S. at 409.

                                             C

         We thus consider whether Hunstein can show standing in the third manner—

   through a statutory violation. “[T]he violation of a procedural right granted by

   statute can be sufficient in some circumstances to constitute injury in fact,” such

   that “a plaintiff . . . need not allege any additional harm beyond the one Congress

   has identified.” Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining

   whether a statutory violation confers Article III standing, we should consider

   “history and the judgment of Congress.” Id.

                                              1

         Starting with history, we can discern a concrete injury where “intangible

   harm has a close relationship to a harm that has traditionally been regarded as

   providing a basis for a lawsuit in English or American courts.” Id. Put differently,

   we look to “whether the statutory violation at issue led to a type of harm that has

   historically been recognized as actionable.” Muransky, 979 F.3d at 926.

   Muransky explains that the “fit between a new statute and a pedigreed common-




                                              8
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 38 of 54
             USCA11
             USCA11Case:
                    Case:19-14434
                          19-14434 Date
                                   DateFiled:
                                        Filed:05/25/2021
                                               04/21/2021 Page:
                                                          Page:37
                                                                9 of
                                                                   of23
                                                                     53



   law cause of action need not be perfect, but we are called to consider at a minimum

   whether the harms match up between the two.” Id.

          For more than a century, invasions of personal privacy have been regarded

   as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New

   England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905); Munden v. Harris, 153 Mo.

   App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).

   By 1977, the Restatement (Second) noted that “the existence of a right of privacy

   is now recognized in the great majority of the American jurisdictions that have

   considered the question.” Restatement (Second) of Torts § 652A cmt. a. (Am. Law

   Inst. 1977).

         More particularly, the term “invasion of privacy” comprises an identifiable

   family of common-law torts—including, most relevantly here, “public disclosure

   of private facts.” Invasion of Privacy, Black’s Law Dictionary 952 (10th ed.

   2014). It is hornbook law that “[o]ne who gives publicity to a matter concerning

   the private life of another is subject to liability to the other for invasion of his

   privacy, if the matter publicized is of a kind that (a) would be highly offensive to a

   reasonable person, and (b) is not of legitimate concern to the public.” Restatement

   (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and

   Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself

   has recognized “the individual interest in avoiding disclosure of personal matters”


                                               9
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 39 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 38
                                                                10 of 53
                                                                      23



   and has recognized that “both the common law and the literal understandings of

   privacy encompass the individual’s control of information concerning his or her

   person.” United States Dep’t of Justice v. Reporters Comm. for Freedom of the

   Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).

         Having established the historical pedigree of invasion-of-privacy torts—in

   particular, the sub-species applicable to the public disclosure of private facts—we

   next consider whether Preferred’s alleged statutory violation is sufficiently

   analogous. Notably, the FDCPA’s statutory findings explicitly identify “invasions

   of individual privacy” as one of the harms against which the statute is directed. 15

   U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstein

   has sued here expressly prohibits a debt collector from “communicat[ing]” with

   any but a few persons or entities “in connection with the collection of any debt.”

   Id. § 1692c(b). Although § 1692c(b) isn’t identical in all respects to the invasion-

   of-privacy tort, we have no difficulty concluding that it bears “a close relationship

   to a harm that has traditionally been regarded as providing a basis for a lawsuit in

   English or American courts.” Spokeo, 136 S. Ct. at 1549.

         Perry v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly

   supports that conclusion. Perry concerned a plaintiff’s allegations that CNN

   divulged his news-viewing history to a third-party in violation of the Video

   Privacy Protection Act. Emphasizing the widespread recognition both of the right


                                             10
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 40 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 39
                                                                11 of 53
                                                                      23



   to privacy in general and, more particularly, the privacy interest implicated by the

   VPPA—the interest in preventing the disclosure of personal information—the

   Court in Perry concluded that the statutory violation of the VPPA constituted a

   cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762–63).

   Hunstein’s allegations closely resemble those in Perry. The VPPA prohibits “[a]

   video tape service provider [from] knowingly disclos[ing], to any person,

   personally identifiable information concerning any consumer of such provider.”

   18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt

   collector from “communicat[ing], in connection with the collection of any debt,

   with any person other than the consumer[.]” §1692c(b). The two statutes thus

   share a common structure—A may not share information about B with C. Because

   we find Perry’s reasoning persuasive and analogous, we adopt it here.

         Our decision in Trichell does not require a contrary conclusion. That case

   addressed a claim under a different FDCPA provision, § 1692e, which states that a

   “debt collector may not use any false, deceptive, or misleading representation or

   means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The

   plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,

   and in assessing their claims’ pedigree, we determined that the “closest historical

   comparison is to causes of action for fraudulent or negligent misrepresentation.”

   964 F.3d at 998. Canvassing the common-law history of those torts, we held that


                                             11
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 41 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 40
                                                                12 of 53
                                                                      23



   the plaintiffs’ claims lacked the necessary “close relationship” to them. Id. at 997–

   98. That conclusion is entirely consistent with our holding here that Hunstein has

   standing to sue under a different FDCPA provision. Hunstein’s claim, unlike the

   Trichell plaintiffs’, arises under § 1692c(b) and bears a close relationship to a

   common-law tort.

                                             2

          Although it presents a closer question, we conclude that “the judgment of

   Congress” also favors Hunstein. Congress, of course, expresses its “judgment” in

   only one way—through the text of duly enacted statutes. Even assuming that

   § 1692c(b) does not clearly enough express Congress’s judgment that injuries of

   the sort that Hunstein alleges are actionable, here Congress went further to

   “explain itself.” Huff, 923 F.3d at 466. In particular, as already noted, in a section

   of the FDCPA titled “Congressional findings and declaration of purpose,”

   Congress identified the “invasion[] of individual privacy” as one of the harms

   against which the statute is directed. 15 U.S.C. § 1692(a). That, we think, is

   sufficient.

          It’s true that we pointed in Trichell to the FDCPA’s language that a person

   may recover “any actual damage sustained by such person as a result of” an

   FDCPA violation and “such additional damages as the court may allow,” 15

   U.S.C. § 1692k(a), as evidence of Congress’s judgment that violations of a


                                             12
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 42 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 41
                                                                13 of 53
                                                                      23



   different provision—§ 1692e—do not ipso facto constitute a concrete injury.

   Trichell, 964 F.3d at 1000. We don’t read § 1692k(a), though, as categorically

   limiting the class of FDCPA plaintiffs to those with actual damages—particularly

   where, as here, the FDCPA’s statutory findings expressly address the very harm

   alleged—an “invasion[] of individual privacy.” 15 U.S.C. § 1692(a).

                                          * * *

         Because (1) § 1692c(b) bears a close relationship to a harm that American

   courts have long recognized as cognizable and (2) Congress’s judgment indicates

   that violations of §1692c(b) constitute a concrete injury, we conclude that Hunstein

   has the requisite standing to sue.

                                            III

         Having determined that Hunstein has standing to sue under § 1692c(b), we

   now consider the merits of his case. Recall that § 1692c(b) states that, subject to

   several exceptions, “a debt collector may not communicate, in connection with the

   collection of any debt,” with anyone other than the consumer. 15 U.S.C.

   § 1692c(b). The parties agree that Preferred is a “debt collector,” that Hunstein is a

   “consumer,” and that the alleged debt at issue here was a “consumer debt,” all

   within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred’s

   transmittal of Hunstein’s personal information to Compumail constitutes a




                                            13
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 43 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 42
                                                                14 of 53
                                                                      23



   “communication” within the meaning of the statute.3 Accordingly, the sole

   question before us is whether Preferred’s communication with Compumail was “in

   connection with the collection of any debt,” such that it violates §1692c(b).

   Hunstein contends that the plain meaning of the phrase “in connection with the

   collection of any debt” and relevant precedents show that it was and does.

   Preferred, conversely, urges us to adopt a “factor-based analysis” that shows that, it

   says, its communication with Compumail was not “in connection with the

   collection of any debt.”

          We begin with the plain meaning of the phrase “in connection with” and its

   cognate word, “connection.” Dictionaries have adopted broad definitions of both.

   Webster’s Third defines “connection” to mean “relationship or association.”

   Connection, Webster’s Third International Dictionary at 481 (1961), and the

   Oxford Dictionary of English defines the key phrase “in connection with” to mean

   “with reference to [or] concerning,” In Connection With, Oxford Dictionary of

   English at 369 (2010). Usage authorities further explain that the phrase “in




   3
    Section 1692a(2) defines communication as “the conveying of information regarding a debt
   directly or indirectly to any person through any medium.” 15 U.S.C. § 1692a(2).

                                                14
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 44 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 43
                                                                15 of 53
                                                                      23



   connection with” is “invariably a vague, loose connective.” Bryan A. Garner,

   Garner’s Dictionary of Legal Usage 440 (3d ed. 2011).

         Preferred’s transmittal to Compumail included specific details regarding

   Hunstein’s debt: Hunstein’s status as a debtor, the precise amount of his debt, the

   entity to which the debt was owed, and the fact that the debt concerned his son’s

   medical treatment, among other things. It seems to us inescapable that Preferred’s

   communication to Compumail at least “concerned,” was “with reference to,” and

   bore a “relationship [or] association” to its collection of Hunstein’s debt. We thus

   hold that Hunstein has alleged a communication “in connection with the collection

   of any debt” as that phrase is commonly understood.

         Preferred resists that conclusion on three different grounds, which we

   address in turn.

                                            A

         First, Preferred relies on our interpretation of another FDCPA provision,

   § 1692e, to argue that communications “in connection with the collection of any

   debt” necessarily entail a demand for payment. In relevant part, § 1692e states that

   “[a] debt collector may not use any false, deceptive, or misleading representation

   or means in connection with the collection of any debt.” 15 U.S.C. § 1692e

   (emphasis added). In the line of cases interpreting the meaning of “in connection

   with the collection of any debt” in § 1692e, we have focused on the language of the


                                            15
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 45 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 44
                                                                16 of 53
                                                                      23



   underlying communication. In Reese v. Ellis, Painter, Ratterree & Adams, LLP,

   for instance, in concluding that a law firm’s letter to a consumer was “in

   connection with the collection of any debt” within the meaning of § 1692e, we

   emphasized that the letter expressly stated that the firm was attempting to collect a

   debt and was acting as a debt collector, demanded full and immediate payment,

   and threatened to add attorneys’ fees to the outstanding balance if the debtors

   didn’t pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.

   McCalla Raymer, LLC, we held that a collection letter constituted a

   “communication in connection with the collection of a[ny] debt” under § 1692e for

   similar reasons. Quoting the letter, we emphasized “that it is ‘for the purpose of

   collecting a debt;’ it refers in two additional paragraphs to ‘collection efforts;’ it

   states that collections efforts will continue and that additional attorneys’ fees and

   costs will accrue; it states the amount of the debt and indicates that it must be paid

   in certified funds; and it gives the name of the creditor and supplies the law firm’s

   phone number in the paragraph where it talks about payments.” 755 F.3d 1299,

   1301–03 (11th Cir. 2014).

         Relying on Caceres and Reese—both of which, again, addressed § 1692e—

   the district court here adopted the following test:

         When determining whether a communication was made in connection
         with the collection of a[ny] debt, the courts look to the language of the
         communication itself to ascertain whether it contains a demand for
         payment and warns of additional fees or actions if payment is not
                                              16
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 46 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 45
                                                                17 of 53
                                                                      23



         tendered. Consequently, when determining whether the transmission
         of information to a third party constitutes a violation of the FDCPA, it
         is important to consider whether the communication makes an express
         or implied demand for payment.

         The district court’s conclusion that the phrase “in connection with the

   collection of any debt” necessarily entails a demand for payment defies the

   language and structure of § 1692c(b) for two separate but related reasons—neither

   of which applies to § 1692e. First, the demand-for-payment interpretation would

   render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider

   as an initial matter the exceptions specified in § 1692c(b) itself: “[A] debt

   collector may not communicate, in connection with the collection of any debt, with

   any person other than the consumer, his attorney, a consumer reporting agency if

   otherwise permitted by law, the creditor, the attorney of the creditor, or the

   attorney of the debt collector[.]” 15 U.S.C. § 1692c(b) (emphasis added).

   Communications with four of the six excepted parties—a consumer reporting

   agency, the creditor, the attorney of the creditor, and the attorney of the debt

   collector—would never include a demand for payment. The same is true of the

   parties covered by § 1692b and, by textual cross-reference, excluded from

   § 1692c(b)’s coverage: “person[s] other than the consumer” with whom a debt

   collector might communicate “for the purpose of acquiring location information




                                             17
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 47 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 46
                                                                18 of 53
                                                                      23



   about the consumer.” Id. § 1692b. A debt collector would presumably never make

   a demand for payment of a party matching that description.

         The upshot is that the phrase “in connection with the collection of any debt”

   in § 1692c(b) must mean something more than a mere demand for payment.

   Otherwise, Congress’s enumerated exceptions would be redundant. Under the

   district court’s demand-for-payment interpretation, Congress wouldn’t have

   needed to include exceptions for communications with consumer reporting

   agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons

   providing a debtor’s location information; those communications would have been

   foreclosed ipso facto by the phrase “in connection with the collection of any debt.”

   It is a “cardinal principle of statutory construction” that “a statute ought, upon the

   whole, to be so construed that, if it can be prevented, no clause, sentence, or word

   shall be superfluous[.]” Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation

   marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:

   The Interpretation of Legal Texts 174 (2012) (“If possible, every word and every

   provision is to be given effect . . . . None should be ignored. None should

   needlessly be given an interpretation that causes it to duplicate another provision or

   to have no consequence.”). Because it is possible—and indeed, we think, more




                                             18
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 48 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 47
                                                                19 of 53
                                                                      23



   natural—to interpret § 1692c(b) in a way that does not render most of its textually

   specified exceptions redundant, we will do so.

         Second, and relatedly, the district court’s interpretation renders yet another

   portion of § 1692c(b) meaningless. By insisting on a demand for payment, the

   district court essentially interpreted “in connection with the collection of any debt”

   to mean “to collect any debt.” Under this interpretation, the key phrase “in

   connection with” has no independent meaning or force. But as just explained, we

   have a duty to “give effect, if possible, to every clause and word of a statute[.]”

   Duncan, 533 U.S. at 174.

         The district court seems to have been led astray by its reliance on decisions

   interpreting § 1692e, whose language and operation are different from

   § 1692c(b)’s in important respects. As a linguistic matter, § 1692e contains none

   of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in

   Reese or Caceres that, by reading a “demand for payment” gloss into § 1692e, we

   would render other portions of that statute redundant or meaningless. And as an

   operational matter, § 1692e—which prohibits “false, deceptive, or misleading

   representation or means in connection with the collection of any debt”—covers the

   sorts of claims that are brought by recipients of debt collectors’ communications—

   i.e., debtors. See Caceres, 755 F.3d at 1300–1301 (case brought by recipient of

   letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by


                                             19
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 49 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 48
                                                                20 of 53
                                                                      23



   contrast, § 1692c(b), targets debt collectors’ “[c]ommunication with third parties,”

   not debtors. In the typical § 1692c(b) case, the debtor isn’t the recipient of the

   challenged communication. Linguistic differences aside, this practical operational

   difference undermines any argument that the meaning of the phrase “in connection

   with the collection of any debt” must necessarily be the same in § 1692c(b) as in §

   1692e.

                                             B

         Preferred separately urges us to adopt the holistic, multifactor balancing test

   that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of

   Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts

   confronting § 1692e’s “in connection with the collection of any debt” language to

   take into account the following seven considerations:

         (1) the nature of the relationship of the parties; (2) whether the
         communication expressly demanded payment or stated a balance due;
         (3) whether it was sent in response to an inquiry or request by the
         debtor; (4) whether the statements were part of a strategy to make
         payment more likely; (5) whether the communication was from a debt
         collector; (6) whether it stated that it was an attempt to collect a debt;
         and (7) whether it threatened consequences should the debtor fail to
         pay.

   Goodson, 600 F. App’x at 431. We decline Preferred’s invitation for two related

   reasons.

         First, and perhaps most obviously, Goodson and the cases that have relied on

   it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and
                                             20
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 50 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 49
                                                                21 of 53
                                                                      23



   1692e differ both (1) linguistically, in that the former includes a series of

   exceptions that an atextual reading risks rendering meaningless, while the latter

   does not, and (2) operationally, in that they ordinarily involve different parties.

   Goodson’s seventh factor—whether the communication threatened consequences

   should the debtor fail to pay—illustrates this point. It makes little sense for a debt

   collector to threaten consequences should the debtor fail to pay in a

   communication that is not sent to the debtor himself.

         Second, we believe that in the context of § 1692c(b), the phrase “in

   connection with the collection of any debt” has a discernible ordinary meaning that

   obviates the need for resort to extratextual “factors.” All too often, multifactor

   tests—especially seven-factor tests like Goodson’s—obscure more than they

   illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt

   collectors, lawyers, etc.—are entitled to guidance about the scope of permissible

   activity. They are likelier to get it even from broadly framed statutory language

   than from judge-made gestalt.

                                              C

         Lastly, Preferred makes what we’ll call an “industry practice” argument. It

   contrasts what it says is the widespread use of mail vendors like Compumail and

   the relative dearth of FDCPA suits against them. More particularly, Preferred

   identifies cases involving mail vendors and emphasizes that none of them hold that


                                             21
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 51 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 50
                                                                22 of 53
                                                                      23



   a debt collector’s mail vendor violated the FDCPA. True enough, but none of the

   cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases

   certainly had no obligation to sua sponte determine whether the collectors’

   communications to their vendors violated § 1692c(b). That this is (or may be) the

   first case in which a debtor has sued a debt collector for disclosing his personal

   information to a mail vendor hardly proves that such disclosures are lawful.

         One final (and related) point: It’s not lost on us that our interpretation of

   § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.

   We presume that, in the ordinary course of business, debt collectors share

   information about consumers not only with dunning vendors like Compumail, but

   also with other third-party entities. Our reading of § 1692c(b) may well require

   debt collectors (at least in the short term) to in-source many of the services that

   they had previously outsourced, potentially at great cost. We recognize, as well,

   that those costs may not purchase much in the way of “real” consumer privacy, as

   we doubt that the Compumails of the world routinely read, care about, or abuse the

   information that debt collectors transmit to them. Even so, our obligation is to

   interpret the law as written, whether or not we think the resulting consequences are

   particularly sensible or desirable. Needless to say, if Congress thinks that we’ve




                                             22
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 52 of 54
             USCA11 Case: 19-14434 Date Filed: 05/25/2021
                                               04/21/2021 Page: 51
                                                                23 of 53
                                                                      23



   misread § 1692c(b)—or even that we’ve properly read it but that it should be

   amended—it can say so.

                                           IV

         To sum up, Hunstein has Article III standing to bring his claim under

   § 1692c(b). Further, because Preferred’s transmittal of Hunstein’s personal debt-

   related information to Compumail constituted a communication “in connection

   with the collection of any debt” within the meaning of § 1692c(b)’s key phrase,

   Hunstein adequately stated a claim.

         REVERSED and REMANDED.




                                           23
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 53 of 54
             USCA11
              USCA11Case:
                     Case:19-14434
                           19-14434 Date
                                     DateFiled:
                                          Filed:05/25/2021
                                                 04/21/2021 Page:
                                                             Page:52
                                                                   1 of 1
                                                                        53


                                               UNITED STATES COURT OF APPEALS
                                                  FOR THE ELEVENTH CIRCUIT

                                                 ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                               56 Forsyth Street, N.W.
                                                               Atlanta, Georgia 30303


   David J. Smith                                                                                                         For rules and forms visit
   Clerk of Court                                                                                                         www.ca11.uscourts.gov

                                                               April 21, 2021

    MEMORANDUM TO COUNSEL OR PARTIES

    Appeal Number: 19-14434-HH
    Case Style: Richard Hunstein v. Preferred Collection
    District Court Docket No: 8:19-cv-00983-TPB-TGW

    This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
    exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
    account at www.pacer.gov. Information and training materials related to electronic filing, are available at
    www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
    entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

    The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
    banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
    or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
    by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
    governed by 11th Cir. R. 39-2 and 39-3.

    Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
    persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
    copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
    11th Cir. R. 35-5(k) and 40-1 .

    Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
    appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
    certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
    cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

    Pursuant to Fed.R.App.P. 39, costs taxed against appellee.

    Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

    For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
    below. For all other questions, please call Christopher Bergquist, HH at 404-335-6169.

    Sincerely,

    DAVID J. SMITH, Clerk of Court

    Reply to: Jeff R. Patch
    Phone #: 404-335-6151

                                                                                                OPIN-1A Issuance of Opinion With Costs
Case 9:21-cv-80929-WM Document 32-1 Entered on FLSD Docket 07/26/2021 Page 54 of 54
             USCA11
              USCA11Case:
                     Case:19-14434
                           19-14434 Date
                                     DateFiled:
                                          Filed:05/25/2021
                                                 04/21/2021 Page:
                                                             Page:53
                                                                   1 of 1
                                                                        53




                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 19-14434
                             ________________________

                                       ERRATA



   RICHARD HUNSTEIN,

                                                                Plaintiff - Appellant,

                                       versus

   PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,

                                                               Defendant - Appellee.

                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

   The opinion has been changed as follows:

         On page 4, footnote 1, “state law” has been changed to “state-law”

         On page 20, “multi-factoring” has been changed to “multifactor”

         On page 21, “a broadly framed statutory language than from a judge-made
         gestalt” has been changed to “broadly framed statutory language than from
         judge-made gestalt”
